IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-780

                                        No. COA22-478

                                    Filed 6 December 2022

     Cabarrus County, No. 20 CVS 664

     CHRISTOPHER DAVIS, individually and as Administrator of the Estate of Felisa O.
     Davis, Plaintiff,

                  v.

     MARLON FREDERICK WOODS, Defendant.


           Appeal by defendant from an order filed 10 May 2021 by Judge Stephen R.

     Futrell, and orders entered 1 June 2021 and 11 January 2022 and judgment entered

     28 June 2021 by Judge Lora Cubbage, in Cabarrus County Superior Court. Heard in

     the Court of Appeals 2 November 2022.


           Blanco Tackabery & Matamoros, P.A., by Elliot A. Fus and Chad A. Archer, for
           plaintiff-appellee.

           Savage Law PLLC, by Donna P. Savage, for defendant-appellant.


           ARROWOOD, Judge.


¶1         Marlon Frederick Woods (“defendant”) appeals from multiple orders and

     judgment entered by the trial court in favor of plaintiff. Defendant contends that the

     trial court erred in: (1) granting plaintiff’s post-verdict motion for a new trial and

     altering the jury award; (2) denying defendant’s motion for a new trial; (3) dismissing

     defendant’s first cause of action for recovery; and (4) granting plaintiff’s motion for

     partial summary judgment, dismissing defendant’s second through sixth causes of
                                        DAVIS V. WOODS

                                           2022-NCCOA-780

                                       Opinion of the Court



     action in his complaint. For the following reasons, we affirm in part and vacate and

     remand in part.

                                      I.       Background

¶2         On 4 October 2017, Felisa O. Davis (“Ms. Davis”) died intestate. Under North

     Carolina intestacy law, her estate passed to her son, Christopher Davis (“plaintiff”).

     Although she hired an attorney to prepare a trust, she had not executed estate

     planning documents at the time of her death.             In addition, Ms. Davis had life

     insurance and was employed with Associate Member Benefits Advisors (“AMBA”),

     which afforded her designated beneficiary benefits. One such benefit was residual

     commissions (“commissions”), which awards insurance seller’s beneficiaries a

     percentage of insurance premiums from returning customers. In her signed “Agent

     Beneficiary Contingent Commissions Designation[,]” Ms. Davis indicated her

     designated beneficiary was plaintiff.

¶3         After her death, Ms. Davis’s family and friends, including plaintiff and

     defendant, located her unexecuted trust document and met regarding how to proceed.

     Thereafter, defendant, a resident of Illinois who had at one time been in an intimate

     relationship with Ms. Davis but never had any legal relationship with her and had

     no legal right to any portion of her estate, engaged an attorney to draft an “Agreement

     of Distribution of the Felisa O. Davis Estate” (‘the agreement”). Defendant provided
                                       DAVIS V. WOODS

                                        2022-NCCOA-780

                                       Opinion of the Court



     the attorney with all the information the document should include. In pertinent part,

     the agreement stated:

                  [Plaintiff] certifies to be in agreement for the following
                  distributions:

                  1. [Plaintiff] certifies to be in agreement he shall receive
                     insurance proceeds set forth by [Ms. Davis].

                  2. The real property and all furniture located at 2849
                     Bivins Street, Davidson, NC 28036, the 2014 Lincoln
                     MKT, all the remaining assets of the estate, the UNUM
                     $50,000 life insurance policy thru [sic] AMBA (as
                     beneficiary of this policy), and the residuals under
                     AMBA (renewals paid monthly for the next six years) to
                     [defendant].

     On 21 October 2017, plaintiff, while in Chicago, was presented the agreement by

     defendant and signed the document. Defendant then sent the document to AMBA

     and began receiving the commission payments directly.

¶4         Following Ms. Davis’s death, plaintiff continued to live in her North Carolina

     residence and have a relationship with defendant. Plaintiff even had defendant act

     as “trust protector” for his trust. However, their relationship deteriorated in August

     of 2018. Plaintiff became the administrator of Ms. Davis’s estate on 8 February 2019

     and thereafter contacted AMBA about the commissions and got a copy of the

     agreement. Plaintiff requested the commissions be sent to him, informing AMBA

     that he contested the agreement. By that time, defendant had received $89,975.33

     in commission payments. It was also after he became administrator when plaintiff
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



     learned there were over $10,000.00 worth of charges to Ms. Davis’s account after her

     death.

¶5            On 24 February 2020, plaintiff filed a complaint against defendant alleging

     seven claims for relief on behalf of himself individually and as the administrator of

     Ms. Davis’s estate. In his complaint, plaintiff alleged defendant and Ms. Davis were

     no longer together at the time of her death and the agreement was thrust upon him

     while he was in Chicago for his mother’s memorial service, and he had no opportunity

     to read the agreement or consult an attorney prior to signing it. Plaintiff also alleged

     defendant told him to sign the document so that “[d]efendant [could] help take care

     of business, financial and/or legal matters relating to [Ms. Davis’s] affairs.”

¶6            In plaintiff’s complaint, his first, fifth, sixth, and seventh claims for relief,

     individually and as administrator, alleged conversion and unjust enrichment.

     Specifically, plaintiff claimed that defendant converted the commissions that were

     supposed to be paid to plaintiff and was unjustly enriched by accepting those

     payments. Plaintiff’s second claim for relief was for actual fraud, based on the

     misrepresentation of the contents of the agreement. Plaintiff’s third and fourth

     claims for relief were based on constructive fraud and breach of fiduciary duty.

¶7            Defendant filed his own complaint on 7 May 2020, alleging plaintiff had

     breached their “contract.” Furthermore, defendant made claims of fraud, conversion,

     breach of fiduciary duty, and unjust enrichment against plaintiff and the estate since
                                            DAVIS V. WOODS

                                            2022-NCCOA-780

                                           Opinion of the Court



       he “detrimenta[lly] reli[ed]” on the “contract” when he made payments on Ms. Davis’s

       residence and vehicle.

¶8            Both parties filed motions to dismiss. Plaintiff’s motion for partial summary

       judgment sought dismissal of most of defendant’s causes of action, and an order in

       his favor on the issue of whether he was entitled to compensatory damages for the

       commissions paid to defendant, and the amount of those commissions.

¶9            The matter came on for a hearing on plaintiff’s Motion for Partial Summary

       Judgment the week of 26 April 2021 in Cabarrus County Superior Court, Judge

       Futrell presiding. On 10 May 2021, Judge Futrell entered an order granting in part

       and denying in part plaintiff’s motion. The order dismissed all but one of defendant’s

       claims, denied defendant’s request for summary judgment, and denied plaintiff’s

       motions regarding the commissions. The remaining matters came on for trial on

       17 May 2021, Judge Cubbage presiding.           At trial, both plaintiff and defendant

       testified.

¶ 10          Plaintiff testified that when Ms. Davis died, he was twenty-one-years-old, with

       no experience in legal or financial matters and he did not know how to administer an

       estate or pay household expenses. After her death, plaintiff, defendant, and other

       family members gathered and decided that “[defendant] would take care of the

       mortgage, . . . utilities, [and ensure] . . . [Ms. Davis]’s debit card and credit cards were

       [closed].”   Plaintiff testified that although there was an “expectation that
                                            DAVIS V. WOODS

                                             2022-NCCOA-780

                                            Opinion of the Court



       [defendant]would come and live with [plaintiff] to take care of the household as well

       as look after [plaintiff][,]” he never did.

¶ 11          Plaintiff further testified that he did not know about the commissions until

       after he contacted AMBA and reiterated that he did not read the agreement before

       signing it and did not understand what some of the document meant. Still, he stated

       that he signed the document because defendant told him the agreement would allow

       them “to carry out what [Ms. Davis] had wanted.”

¶ 12          Plaintiff also called Ms. Davis’s friend and colleague, Patricia Erin Hall (“Ms.

       Hall”) to testify. Ms. Hall testified that Ms. Davis told her before her death that she

       and defendant were “not together[,]” and that “she wanted everything to go to

       [plaintiff].” At the close of plaintiff’s case, defense counsel made a motion for directed

       verdict arguing that as to the fraud claim, they did not believe that plaintiff had

       established there was a fiduciary relationship between the parties. Defendant’s

       motion was denied, and he then took the stand to testify.

¶ 13          Defendant testified that he and Ms. Davis were together at the time of her

       death and presented a different version of how the agreement came to be signed.

       Defendant testified that at the family meeting following Ms. Davis’s death, the family

       reviewed her unexecuted trust document and agreed that if those were her “final

       wishes,” then they “should honor her by doing what her last wishes were.” However,

       defendant acknowledged that the unexecuted trust document did not mention the
                                           DAVIS V. WOODS

                                            2022-NCCOA-780

                                           Opinion of the Court



       commissions. Defendant further stated that before plaintiff signed the agreement,

       he made sure plaintiff was “okay with [it][,]” “went over it” with plaintiff, had plaintiff

       read it, and “asked [plaintiff] a number of times” if he understood what the agreement

       meant.

¶ 14         Defendant made mortgage payments on the house plaintiff inherited and was

       residing at and car payments on Ms. Davis’s vehicle until January 2019, but then

       stopped making the payments at the advice of his attorney. Defendant claimed that

       he personally paid $27,515.04 related to Ms. Davis’s vehicle and property after her

       death. However, defendant acknowledged that money used to pay for some of these

       expenses “came out of the checking account listed under Advancetech[,]” defendant’s

       company. Other expenses came out of defendant’s UNUM account, which is listed in

       his name and was funded by money he received from Ms. Davis’s life insurance policy

       as a beneficiary.

¶ 15         Furthermore, defendant testified that he was making a claim for some

       personal property located inside Ms. Davis’s residence because he thought they

       “jointly” owned the property, even though the property was purchased out of Ms.

       Davis’s account, and he could not provide documentation that he paid for most of the

       items. However, defendant did provide “guesstimat[ions]” of the cost and value of

       some of the property he was claiming.
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



¶ 16         Defendant also acknowledged that his attorney was told that some of the

       property he was claiming was boxed up and needed “to be retrieved” from Ms. Davis’s

       residence, and responded that some items were not retrieved because they were no

       longer of interest to defendant. Defendant testified that he was willing to waive any

       claims to specific property. Defendant also conceded that any purchases made to Ms.

       Davis’s accounts after her death would have been him, although he did not know her

       account was subject to the estate process, and he was not supposed to be spending

       Ms. Davis’s money. Furthermore, defendant acknowledged he had “some role” in

       plaintiff’s trust but that he did not know “what that entailed.”

¶ 17         At the close of defendant’s case, plaintiff’s counsel made a motion for directed

       verdict for judgment as a matter of law with respect to defendant’s claim for relief for

       $27,515.04. Plaintiff’s counsel argued that defendant’s claim should be dismissed

       because: (1) it was against the estate and not plaintiff individually; (2) the house was

       not an asset of the estate and there could “be no claim against the estate with respect

       to the house”; (3) the funds were from defendant’s business account and defendant

       could not make a claim for the LLC; (4) the statute of limitations had run on the

       claims against the estate under N. C. Gen. Stat. § 28A-19-3(b)(2); (5) defendant was

       not entitled to personal property, or the value of such property, because he waived

       the right to some property during trial and because he could not prove that he paid

       for the items or provide any valuation of the items based on anything other than mere
                                         DAVIS V. WOODS

                                          2022-NCCOA-780

                                         Opinion of the Court



       guesswork; and (6) defendant admitted that he “illegally” charged Ms. Davis’s

       account after her death.

¶ 18         The trial judge granted plaintiff’s motion in open court and filed an order

       pertaining to the motion on 1 June 2021. Specifically, the trial court found that

       defendant’s only surviving claim should be dismissed because the statute of

       limitations had run and, based on defendant’s testimony, he “expressly waived” the

       claim “to the [personal property located in Ms. Davis’s residence][.]” The court also

       granted a “directed verdict as a matter of law in favor of the [p]laintiff in that

       [defendant] did convert and was unjustly enriched by the monies in the account of

       [Ms.] Davis after she was deceased.” Therefore, the only issues for the jury to decide

       were the plaintiff’s claims related to the conversion of the commissions, unjust

       enrichment, breach of fiduciary duty, and fraud.

¶ 19         During the charge conference, defense counsel “stipulated that the amount of

       money [defendant] received from the . . . commissions . . . was $89,975.33.”

       Additionally, defense counsel requested an instruction on the duty to read. The trial

       court declined to provide the instruction, finding that such an instruction was

       generally used in commercial cases and “because there [wa]s a fraud question . . . if

       [the jury] f[ound] there was no fraud they must be saying [plaintiff] had a duty to

       read.” Thereafter, when given an opportunity, defense counsel did not object to the

       instruction.
                                           DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



¶ 20         After the jury retired, they sent questions asking: “[I]s [the agreement] a

       legally binding document?” and “Does [the agreement] cancel out the beneficiary

       consent [form] . . . ?” After some discussion, plaintiff’s and defendant’s counsel agreed

       with the court, that an appropriate response would be:

                    The Court has already determined that as a matter of law
                    [the agreement] is not a legally binding contract.
                    Accordingly, it does not cancel [out the beneficiary form].
                    But the issue of whether [the agreement] is a binding
                    contract does not dispose of the questions given to you. You
                    should answer these questions based on the instructions
                    provided.

¶ 21         On 20 May 2021, the jury returned a verdict in favor of plaintiff, finding

       defendant did convert the commissions from plaintiff and plaintiff was entitled to

       recover $62,460.29 in damages. Furthermore, the jury found in favor of plaintiff on

       most remaining claims and awarded $1.00 in damages for the constructive fraud,

       breach of fiduciary duty, and unjust enrichment claims. After the jury was dismissed,

       plaintiff’s counsel expressed confusion with the amount of damages, but stated that

       he would speak with plaintiff and submit a motion if necessary.

¶ 22         On 8 July 2021, plaintiff filed a post-trial motion addressing the jury award,

       asking the court to either:

                    (1) [s]et aside the verdict and the [final] [j]udgment only
                    with respect to the amounts of damages awarded and enter
                    judgment in the principal amount of $89,975.33 plus
                    interest, in accordance with [N.C. Gen. Stat. § 1A-1,] Rule
                    50; or (2) [i]n the alternative, amend the [final] [j]udgment
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



                    to enter judgment in the principal amount of $89,975.33
                    plus interest; or (3) [i]n the alternative, grant a new trial
                    on the issue of damages only [under N.C. Gen. Stat. § 1A-
                    1, Rule 59 (“Rule 59”)].

       Defendant responded, requesting the court deny plaintiff’s motion under Rule 50 and

       Rule 59. Specifically, defendant argued that the “stipulation” regarding the amount

       of commissions received was not a stipulation as “to the amount of damages.”

¶ 23         Defendant also requested a new trial “based on prejudicial errors of law

       committed during the trial.” In particular, defendant stated that the court’s response

       to the jury question was “prejudicial, confusing[,] and not relevant to the issues

       submitted to the jury and constituted an error of law[,]” that the trial court erred in

       limiting defendant’s cross-examination of plaintiff, and that the trial court erred in

       not providing the jury instruction on the duty to read.        Based on these issues,

       defendant argued he was entitled to a new trial under Rule 59.

¶ 24         The matter came on for a hearing on parties’ post-trial motions on

       13 December 2021, Judge Cubbage presiding. On 11 January 2022, Judge Cubbage

       filed an order denying defendant’s motion for a new trial and granting plaintiff’s

       motion for a new trial under Rule 59 solely on the issue of damages. Judge Cubbage

       found that “[i]n light of the parties’ stipulation that [d]efendant received $89,975.33

       in residual commissions . . . that [p]laintiff’s damages were $89,975.33 for all four

       claims on which the jury found liability . . . .” Therefore, Judge Cubbage set aside the
                                          DAVIS V. WOODS

                                          2022-NCCOA-780

                                         Opinion of the Court



       previous judgment and entered judgment in favor of plaintiff for that amount. On

       9 February 2022, defendant filed notice of appeal.

                                         II.    Discussion

¶ 25         On appeal, defendant argues that the trial court erred in:          (1) granting

       plaintiff’s post-verdict motion for a new trial solely on damages and altering the jury

       award; (2) denying defendant’s motion for a new trial; (3) dismissing defendant’s first

       cause of action for recovery against the estate for $27,515.04; and (4) granting

       plaintiff’s motion for partial summary judgment as to defendant’s remaining causes

       of action. Although defendant stated other claims, they failed to submit arguments

       for these contentions, and they are therefore abandoned and will not be considered

       on appeal. N.C.R. App. P. 28(a) (2022) (“Issues not presented and discussed in a

       party’s brief are deemed abandoned.”) (emphasis added); Goodson v. P.H. Glatfelter

       Co., 171 N.C. App. 596, 606, 615 S.E.2d 350, 358, writ denied, disc review denied, 360

       N.C. 63, 623 S.E.2d 582 (2005) (“It is not the duty of this Court to supplement an

       appellant’s brief with legal authority or arguments not contained therein.”).

                                A.     Plaintiff’s Post-Trial Motion

¶ 26         Defendant’s first claim on appeal that the trial court abused its discretion in

       granting plaintiff’s post-trial motion for a new trial pursuant to Rule 59 based only

       on damages and amending the judgment to reflect that of the stipulated amount. We

       find that although the trial court did not abuse its discretion in granting plaintiff’s
                                         DAVIS V. WOODS

                                          2022-NCCOA-780

                                         Opinion of the Court



       motion for a new trial, the trial court lacked the authority to unilaterally amend the

       amount of damages.

¶ 27         Motions for a new trial are governed by Rule 59 of the North Carolina Rules of

       Appellate Procedure and are generally reviewed by the appellate courts for an abuse

       of discretion. See Worthington v. Bynum, 305 N.C. 478, 482, 290 S.E.2d 599, 602

       (1982). “Abuse of discretion results where the [trial] court’s ruling is manifestly

       unsupported by reason or is so arbitrary that it could not have been the result of a

       reasoned decision.” State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d 523, 527 (1988)

       (citation omitted).   “Consequently, an appellate court should not disturb a

       discretionary Rule 59 order unless it is reasonably convinced by the cold record that

       the trial judge’s ruling probably amounted to a substantial miscarriage of justice.”

       Worthington, 305 N.C. at 487, 290 S.E.2d at 605.

¶ 28         However, this Court has also recognized that the trial court’s authority is not

       limitless. “A trial judge has the authority and discretion to set aside a jury verdict

       and grant a new trial—in whole or in part—under Rule 59; however, that rule does

       not allow a trial judge presiding over a jury trial to substitute its opinion for the

       verdict and change the amount of damages to be recovered.” Justus v. Rosner, 254

       N.C. App. 55, 71, 802 S.E.2d 142, 152 (2017), aff’d, 371 N.C. 818, 821 S.E.2d 765

       (2018) (emphasis added).
                                           DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



¶ 29         In Justus, this Court found “[e]ven if the trial court had grounds to set aside

       the jury verdict, the trial court nevertheless erred in entering the [a]mended

       [j]udgment striking the jury’s answer . . . and imposing a new verdict.” Id. at 71, 802

       S.E.2d at 152 (citation and internal quotation marks omitted). Therefore, the matter

       was “remand[ed] . . . for a new trial on the issue of damages only.” Id. at 72, 802

       S.E.2d at 153.

¶ 30         Here, the trial court granted plaintiff’s motion for a new trial under Rule 59

       solely on the issue of damages. Despite defendant’s contention that this was an abuse

       of discretion, they themselves acknowledge in their brief that Rule 59 provides the

       trial court “the authority and discretion to set aside a jury verdict and grant a new

       trial—in whole or in part[.]” Id. at 71, 802 S.E.2d at 152 (emphasis added). Therefore,

       we find that the trial court did not abuse its discretion in granting plaintiff’s motion

       for a new trial solely on the issue of damages. However, we find that the trial court

       lacked the authority to amend the amount of damages without defendant’s consent.

¶ 31         Plaintiff claims that this case is distinguishable from Justus because it

       involves a stipulated amount. We disagree. “A stipulation is an agreement between

       the parties establishing a particular fact in controversy. The effect of a stipulation is

       to eliminate the necessity of submitting that issue of fact to the jury.” Smith v.

       Beasley, 298 N.C. 798, 800, 259 S.E.2d 907, 909 (1979) (citations omitted and

       emphasis added). However, as defendant points out, the parties stipulated to “the
                                           DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



       amount of money [defendant] received from the . . . commissions[,]” not the amount of

       damages. Had the stipulation been to damages, there would have been no need to

       ask the jury to determine damages on the verdict form. Accordingly, we find that the

       stipulated amount was not a stipulation of what the damages should be if the jury

       found in plaintiff’s favor on any of the counts, and therefore could not be the basis for

       the trial court to amend the judgment.

¶ 32         “It is a cardinal rule that the judgment must follow the verdict, and if the jury

       h[as] given a specified sum as damages, the court cannot increase or diminish the

       amount, except to add interest, where it is allowed by law and has not been included

       in the findings of the jury.” Indus. Cirs. Co. v. Terminal Commc’ns, Inc., 26 N.C. App.

       536, 540, 216 S.E.2d 919, 922 (1975) (citing Bethea v. Town of Kenly, 261 N.C. 730,

       732, 136 S.E.2d 38, 40 (1964) (per curium)) (internal quotation marks omitted). We

       find the reasoning of Industrial Circuits Company instructive. In that case, this

       Court found the trial court lacked the authority to reduce the verdict, “without the

       consent of the interested party[,]” as an alternative to granting a new trial. Id. at

       540, 216 S.E.2d at 922. We held that the trial court did not abuse its discretion in

       granting the Rule 59 motion, but still found that the trial court did not act “properly

       or with authority” when it changed the jury award amount. See id. Therefore, the

       case was remanded for a new trial on the issue of damages only. Id. at 548, 216

       S.E.2d at 927.
                                            DAVIS V. WOODS

                                            2022-NCCOA-780

                                           Opinion of the Court



¶ 33            Adopting this reasoning, we affirm the trial court’s order granting plaintiff’s

       motion for a new trial but vacate the order amending the jury verdict and remand the

       case for a new trial as to the amount of damages only.

                              B.     Defendant’s Motion for a New Trial

¶ 34            Defendant next contends the trial court erred in not granting his motion for a

       new trial because the trial court committed “errors of law” by providing a “prejudicial,

       confusing[,]”and irrelevant answer to the jury question, limiting defense counsel’s

       cross-examination of plaintiff, and refusing to instruct the jury on the duty to read.

       We disagree.

¶ 35            As previously stated, the proper standard of review for a party’s motion for a

       new trial under Rule 59 is abuse of discretion. See Worthington v. Bynum, 305 N.C.

       478, 482, 290 S.E.2d 599, 602 (1982). Therefore, this Court will not disturb a trial

       court’s order on a Rule 59 motion unless “the [trial] court’s ruling is manifestly

       unsupported by reason or is so arbitrary that it could not have been the result of a

       reasoned decision” and the trial court’s “ruling probably amounted to a substantial

       miscarriage of justice.” State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d 523, 527 (1988);

       Worthington, 305 N.C. at 487, 290 S.E.2d at 605. Here, we find no abuse of discretion.

           1.       Motion for a New Trial Based on Jury Instructions and Jury Question

¶ 36            Defendant first contends they were entitled to a new trial based on the trial

       court’s refusal to provide the duty to read instruction and the trial court’s response
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



       to the jury’s question. Specifically, defendant cites Rules 59(a)(8) (“[e]rror in law

       occurring at the trial and objected to by the party making the motion”), and (a)(5)

       (“[m]anifest disregard by the jury of the instructions of the court”) to support this

       argument.

¶ 37         “In order to obtain relief under Rule 59(a)(8), a defendant must show a proper

       objection at trial to the alleged error of law giving rise to the Rule 59(a)(8) motion.”

       Davis v. Davis, 360 N.C. 518, 522, 631 S.E.2d 114, 118 (2006). Here, although

       defendant’s counsel did not object when the trial judge stated they would not be giving

       the instruction, nor at the close of the instruction, they did request the duty to read

       instruction during the charge conference. Our Supreme Court’s recent decision in

       State v. Hooper has held that such a request is sufficient to preserve a challenge to a

       trial court’s refusal to provide jury instructions for purposes of appellate review.

       State v. Hooper, 2022-NCSC-114, ¶ 26. However, we find that defendant’s requested

       instruction, while preserved for appellate review, was properly rejected.

¶ 38         “[T]he duty to read an instrument or to have it read before signing it is a

       positive one, and the failure to do so, in the absence of any mistake, fraud, or

       oppression, is a circumstance against which no relief may be had[.]” Mills v. Lynch,

       259 N.C. 359, 362, 130 S.E.2d 541, 543-44 (1963) (alterations in original) (emphasis

       added) (citations omitted). Here, fraud was at issue because one of plaintiff’s claims

       was for actual fraud based on defendant’s misrepresentation of the contents of the
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



       agreement. Accordingly, the duty to read instruction was improper, and the trial

       court did not abuse its discretion by refusing to provide it. See id.

¶ 39         Additionally, we find no error in the trial court’s response to the jury’s question.

       When the trial court decided how it would respond to the jury’s question, defense

       counsel failed to object. Therefore, “defendant failed to preserve his right to pursue

       a Rule 59(a)(8) motion.” Davis, at 523, 631 S.E.2d at 118.

¶ 40         Defendant’s argument is likewise without merit under Rule 59(a)(5). Other

       than the contention that the jury “clearly disregarded the trial court’s instructions,”

       defendant provides no case law or legal authority to support his contention.

       Accordingly, we affirm the trial court’s decision to deny defendant’s Rule 59 motion

       on these grounds.

             2.    Motion for a New Trial Based on Limitation of Cross-Examination

¶ 41         Defendant next contends that he was entitled to a new trial based on the trial

       court’s limitations to his cross-examination of plaintiff. This issue was not preserved

       since defendant did not make an offer of proof as to what the cross-examination would

       have shown. State v. Jacobs, 363 N.C. 815, 818, 689 S.E.2d 859, 861 (2010) (citations

       omitted) (holding that the “substance of the witness’ testimony must be shown before

       [the reviewing court] can ascertain whether prejudicial error occurred[,]” otherwise

       the [reviewing] court can “only speculate as to what a witness’s testimony might have

       been”).
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



¶ 42         However, defendant also cites Rule 59(a)(1) (“[a]ny irregularity by which any

       party was prevented from having a fair trial”) in support of his argument. “Although

       the language of Rule 59(a)(1) is broad, [n]ew trials are not awarded because of

       technical errors. The error must be prejudicial. Moreover, [t]he party asserting the

       error must demonstrate that he has been prejudiced thereby.” Jonna v. Yaramada,

       273 N.C. App. 93, 105, 848 S.E.2d 33, 44 (2020) (internal quotation marks omitted)

       (citing Sisk v. Sisk, 221 N.C. App. 631, 635, 729 S.E.2d 68, 71 (2012), disc. review

       denied, 366 N.C. 571, 738 S.E.2d 368 (2013)).

¶ 43         However, defendant did not argue he was prejudiced. Nor do we see any abuse

       of discretion on the part of the trial court. For an alleged error to amount to abuse of

       discretion, it must be “manifestly unsupported by reason or is so arbitrary that it

       could not have been the result of a reasoned decision.” State v. Hennis, 323 N.C. 279,

       285, 372 S.E.2d 523, 527 (1988).

¶ 44         Here, we need not speculate as to whether the trial court made a reasoned

       decision because the trial judge stated, on the record, she did not think defense

       counsel’s line of questioning was appropriate because it appeared defense counsel was

       trying to “embarrass” plaintiff by asking him to read the agreement line by line.

       Additionally, the trial judge indicated that having plaintiff read the document was

       unnecessary because he had “already answered [defense counsel’s] question that he
                                         DAVIS V. WOODS

                                          2022-NCCOA-780

                                         Opinion of the Court



       kn[ew] how to read” and what plaintiff understood about the document in court was

       not relevant since the agreement was signed five years prior.

¶ 45         We are unable to conclude that the trial court abused its discretion in ruling

       on defendant’s Rule 59 motion. Accordingly, we affirm the trial court’s order.

                              C.    Defendant’s Action for Recovery

¶ 46         Defendant next argues that the trial court erred in granting plaintiff’s motion

       for partial summary judgment, dismissing defendant’s first cause of action for

       recovery against the estate in the amount $27,515.04. We disagree.

¶ 47         “[T]he questions concerning the sufficiency of the evidence to withstand a . . .

       motion for directed verdict or judgment notwithstanding the verdict present an issue

       of law[.]” In re Will of Buck, 350 N.C. 621, 624, 516 S.E.2d 858, 860 (1999). Thus, on

       appeal, this Court reviews an order ruling on a motion for directed verdict or

       judgment notwithstanding the verdict de novo. See Denson v. Richmond County, 159

       N.C. App. 408, 411, 583 S.E.2d 318, 320 (2003). The standard of review of a ruling

       entered upon a motion for directed verdict is “whether upon examination of all the

       evidence in the light most favorable to the nonmoving party, and that party being

       given the benefit of every reasonable inference drawn therefrom, the evidence is

       sufficient to be submitted to the jury.” Branch v. High Rock Realty, Inc., 151 N.C.

       App. 244, 249-50, 565 S.E.2d 248, 252 (2002) (citations omitted). “A motion for . . .

       [directed verdict and] judgment notwithstanding the verdict should be denied if there
                                             DAVIS V. WOODS

                                             2022-NCCOA-780

                                            Opinion of the Court



       is more than a scintilla of evidence supporting each element of the non-movant’s

       claim.” Denson, 159 N.C. App. at 412, 583 S.E.2d at 320 (quotation marks and

       citations omitted).

¶ 48         Here, plaintiff made a motion for directed verdict as to defendant’s claim

       against the estate arguing, in pertinent part, that the statute of limitations had run,

       and defendant waived any right to property he was claiming through his testimony.

       At trial, defendant’s counsel conceded the statute of limitations would have run

       within six months and declined to “make any particular argument on that.” However,

       defense counsel did claim that defendant was entitled to some of the property he

       believed to be “jointly owned,” and the values he assigned to said property “were not

       speculative.”

¶ 49         As to claims against an estate, our statute states:

                       [a]ll claims against a decedent’s estate which arise at or
                       after the death of the decedent . . . are forever barred
                       against the estate, the personal representative, the
                       collector, the heirs, and the devisees of the decedent unless
                       presented to the personal representative or collector . . .
                       within six months after the date on which the claim arises.

       N.C. Gen. Stat. § 28A-19-3(b), (b)(2) (2021) (emphasis added).

¶ 50         In this case, Ms. Davis died in October 2017. Defendant testified he made

       payments towards Ms. Davis’s property until January 2019. Although defendant

       filed a claim against the estate on 30 July 2019 for $15,280.05, which was denied, he
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



       did not file the claim for $27,515.04 until May 2020. Because the latter claim is the

       only one defendant appealed, we need not consider the initial $15,280.05 claim.

       Therefore, because more than six months had passed between when the defendant’s

       claim arose and the action for $27,515.04 against the estate, defendant’s claim was

       barred by the statute of limitations. See id. Accordingly, the trial court did not err

       by granting plaintiff’s motion for directed verdict.

                     D.     Plaintiff’s Motion for Partial Summary Judgment

¶ 51         Defendant’s final argument on appeal is that the trial court erred in granting

       plaintiff’s motion for partial summary judgment, which dismissed defendant’s second

       through sixth causes of action. Specifically, defendant contends the order dismissing

       his claims for breach of contract, conversion, fraud, and unjust enrichment was in

       error because he presented “genuine issues of fact with regard” to these claims and,

       therefore, plaintiff was not entitled to judgment as a matter of law.

¶ 52         The standard of review on appeal from summary judgment “is whether there

       is any genuine issue of material fact and whether the moving party is entitled to a

       judgment as a matter of law.” Bruce-Terminix Co. v. Zurich Ins. Co., 130 N.C. App.

       729, 733, 504 S.E.2d 574, 577 (1998) (citation omitted). Summary judgment “shall be

       rendered forthwith if the pleadings, depositions, answers to interrogatories, and

       admissions on file, together with the affidavits, if any, show that there is no genuine

       issue as to any material fact and that any party is entitled to a judgment as a matter
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



       of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2021). “We review an order allowing

       summary judgment de novo. If the granting of summary judgment can be sustained

       on any grounds, it should be affirmed on appeal.” Wilkins v. Safran, 185 N.C. App.

       668, 672, 649 S.E.2d 658, 661 (2007) (citations and quotation marks omitted).

       Evidence presented by the parties “must be viewed in the light most favorable to the

       non-movant.” Bruce-Terminix Co., 130 N.C. App. at 733, 504 S.E.2d at 577.

                                     1.     Breach of Contract

¶ 53         Defendant’s second cause of action alleged the agreement was a “contract” that

       plaintiff breached “by stopping or causing the stoppage of the [commissions] from

       being paid out to [defendant][.]”      Specifically, defendant argued there was a

       “[g]enuine issue of material fact . . . regarding the consideration under the

       agreement.” We disagree.

¶ 54         “The elements of a claim for breach of contract are (1) existence of a valid

       contract and (2) breach of the terms of that contract. The elements of a valid contract

       are offer, acceptance, consideration, and mutuality of assent to the contract’s

       essential terms.” Soc’y for Hist. Pres. of Twentysixth N.C. Troops, Inc. v. City of

       Asheville, 282 N.C. App. 700, 2022-NCCOA-218, ¶ 30 (citations and quotation marks

       omitted). “It is well established that in an action for breach of contract, a party’s

       promise must be supported by consideration for it to be enforceable.” Elliott v. Enka-
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



       Candler Fire & Rescue Dep’t, Inc., 213 N.C. App. 160, 163, 713 S.E.2d 132, 135 (2011)

       (citation and brackets omitted).

¶ 55         “Consideration sufficient to support a contract consists of any benefit, right, or

       interest bestowed upon the promisor, or any forbearance, detriment, or loss

       undertaken by the promisee.” Id. (quotation marks and citations omitted). “To

       constitute consideration, a performance or a return promise must be bargained for.”

       Chem. Realty Corp. v. Home Fed. Sav. & Loan Ass’n of Hollywood, 84 N.C. App. 27,

       30, 351 S.E.2d 786, 789 (1987) (citations omitted).

¶ 56         “Bargained for” means “the consideration and the promise bear a reciprocal

       relation of motive or inducement” and “the consideration induces the making of the

       promise and the promise induces the furnishing of the consideration.” Id. at 31, 351

       S.E.2d at 789 (citation omitted). Therefore,

                    consideration analysis focuses on the dynamic of the
                    parties’ transaction. Where it is claimed that a contract
                    exists between A and B, the question is whether A’s
                    promise induced B to make a counter-promise or to begin
                    performance of some act or to forbear from taking some
                    action. The flip side to this question is whether A was
                    induced to make his promise in exchange for B’s promise or
                    performance. Without this reciprocity of inducements-
                    characterized     as    a   ‘bargained-for    exchange’-no
                    consideration exists to support the contract.

       Cline v. Dahle, 149 N.C. App. 975, *4 563 S.E.2d 307 (2002) (unpublished) (citing J.

       Hutson and S. Miskimon, North Carolina Contract Law § 3-6 (2001)).
                                         DAVIS V. WOODS

                                          2022-NCCOA-780

                                         Opinion of the Court



¶ 57         For example, in Chemical Realty Corporation v. Home Federal Savings and

       Loan Association of Hollywood, this Court found that the promise of the defendant

       company to purchase the plaintiff company was not supported by bargained for

       consideration.   Chem. Realty Corp., 84 N.C. App. at 32, 351 S.E.2d at 789.

       Specifically, this Court found that the letter itself made “no recital of any

       consideration for defendant’s promise[,]” and although the plaintiff acted in reliance

       on the letter, “even assuming defendant’s promise was the inducement for plaintiff’s

       performance, plaintiff . . . [did] not show[] expressly that its performance was the

       inducement for defendant’s promise.” Id. at 32, 351 S.E.2d at 789-90.

¶ 58         Here, the agreement is likewise without consideration because there was no

       bargained-for exchange. The agreement specifically granted defendant Ms. Davis’s

       residence, her car, and the commissions, but provides nothing to plaintiff other than

       the life insurance policy to which he was already entitled. Therefore, there could be

       no bargained for exchange on the part of plaintiff because there was no reciprocity of

       inducements. Id. at 32, 351 S.E.2d at 789. Accordingly, we affirm the trial court’s

       granting of plaintiff’s motion for summary judgment, which dismissed defendant’s

       breach of contract claim, because there was no genuine issue of fact as to

       consideration.

                                   2.    Conversion and Fraud
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



¶ 59         As defendant acknowledges, his claims for conversion and fraud flow from his

       claim for breach of contract. Accordingly, we also affirm the order granting plaintiff’s

       motion for directed verdict on these causes of action.

                                     3.     Unjust Enrichment

¶ 60          Finally, defendant argues that the trial court erred in granting plaintiff’s

       directed verdict dismissing defendant’s cause of action for unjust enrichment.

       Specifically, defendant claims there was a genuine issue of fact as to whether plaintiff

       was unjustly enriched by defendant’s payments towards Ms. Davis’s residence and

       her vehicle. We agree.

¶ 61         To establish a prima facie claim for unjust enrichment a party must show: (1)

       “one party must confer a benefit upon the other party”; (2) “the benefit must not have

       been conferred officiously, that is it must not be conferred by an interference in the

       affairs of the other party in a manner that is not justified in the circumstances”; (3)

       “the benefit must not be gratuitous”; (4) “the benefit must be measurable”; and (5)

       “the defendant must have consciously accepted the benefit.” Butler v. Butler, 239

       N.C. App. 1, 7, 768 S.E.2d 332, 336 (2015) (citation omitted).

¶ 62         “A claim of this type is neither in tort nor contract but is described as a claim

       in quasi contract or a contract implied in law. A quasi contract or a contract implied

       in law is not a contract. The claim is not based on a promise but is imposed by law to

       prevent an unjust enrichment.” Booe v. Shadrick, 322 N.C. 567, 570, 369 S.E.2d 554,
                                         DAVIS V. WOODS

                                          2022-NCCOA-780

                                         Opinion of the Court



       556 (1988).   However, “[t]he recipient of a benefit voluntarily bestowed without

       solicitation or inducement is not liable for their value.” Butler, 239 N.C. App. at 7,

       768 S.E.2d at 337 (citing Wright v. Wright, 305 N.C. 345, 350, 289 S.E.2d 347, 351

       (1982)).

¶ 63         Although we agree that any claim against the estate has been barred by the

       statute of limitations, as discussed above, we do find there is a genuine issue of

       material fact as to whether plaintiff individually was unjustly enriched by some

       payments defendant made towards Ms. Davis’s residence and vehicle. Defendant

       specifically stated in his complaint that these payments were “not gratuitously”

       made. Furthermore, these payments conferred a benefit to plaintiff, who was the

       owner of, and resided in, the house which he inherited from his mother at the time of

       her death while defendant made these payments, and these payments are readily

       measurable.

¶ 64         However, we note there is also evidence in the form of an admission by

       defendant that he used assets from an account of a non-party to make certain of these

       payments, and he would therefore not be entitled to recover those payments in a claim

       for unjust enrichment. Accordingly, to the extent that defendant can show that he

       made payments from his individual assets for the benefit of plaintiff’s property,

       summary judgment was improper with respect to defendant’s unjust enrichment

       claim and is hereby vacated.
                                          DAVIS V. WOODS

                                           2022-NCCOA-780

                                          Opinion of the Court



                                          III.   Conclusion

¶ 65         For the foregoing reasons, we hold that while the trial court properly awarded

       a new trial on the issue of damages, it did not have the authority to amend the jury

       award and increase the amount awarded to plaintiff. Accordingly, with respect to

       that portion of the trial court’s order, we vacate and remand for a new trial on

       damages only. Furthermore, we vacate the order granting summary judgment on

       defendant’s unjust enrichment claim to the extent that defendant used his own

       personal assets to pay expenses on plaintiff’s property but affirm the orders and

       judgments in all other respects.

              AFFIRMED IN PART AND VACATED AND REMANDED IN PART.

             Judges ZACHARY and GRIFFIN concur.